 

Exhibit 10.1

 (Graphic) [gannett190065v1.jpg]

Dave Harmon           

Chief People Officer

Monday, January 7, 2019

 

 

Kevin Gentzel

Delivered Electronically

 

   

Dear Kevin,

 

Congratulations on your new role! This letter outlines the details related to
your new role and updated total target compensation, which the Executive
Compensation Committee of Gannett’s Board of Directors is approving in light of
your appointment and increased responsibilities.

 



 JOB TITLE:  President, USA TODAY NETWORK Marketing Solutions     ANNUAL BASE
SALARY: $612,150 (increase of $62,150 or 11.3%)     ANNUAL TOTAL TARGET
COMPENSATION: $2,020,0951     SUPPLEMENTAL EQUITY AWARD: $250,000     DIVISION:
USA TODAY NETWORK Marketing Solutions     REPORTS TO: Robert Dickey, President &
Chief Executive Officer     EFFECTIVE DATE: This letter shall become effective
on January 26, 2019 or, if earlier, upon your assumption of the job title and
associated additional responsibilities mentioned above.



 





 

1Annual total target compensation is defined here as: 2019 base salary plus 2019
AIP target incentive (paid in Q1 of 2020) plus your 2020 LTI award (to be
granted in Q1 of 2020) applying your 2019 LTI target. Annual total target
compensation represents (1) your annual base salary to be paid out over the
remainder of 2019, (2) your target payout of $489,720 under the 2019 AIP to be
paid out in 2020, and (3) your target annual LTI grant value of $918,225 for
2020, in each case as earned and approved and subject to the conditions
described below. Annual total target compensation does not include the $250,000
value of the supplemental equity award.

 

Short-Term Incentive Plan:  Effective January 1, 2019, you will be eligible to
participate in Gannett’s 2019 Executive Annual Incentive Plan (the “2019 AIP”)
in lieu of any other short-term incentive plan of the company. Your annual
target incentive under the 2019 AIP shall be 80% of your annualized base
salary.  Incentive plan cash awards, as earned and approved, are paid annually
and are contingent upon both your individual performance and Gannett’s actual
results against corporate financial goals. Please keep in mind that, within its
sole discretion, the Executive Compensation Committee reserves the right to
alter, amend or terminate the 2019 AIP and/or your incentive eligibility at any
time and for any reason. 

Long-Term Incentive:  As of the Effective Date of this letter, your annual
long-term incentive (“LTI”) compensation target will increase from 115% to 150%
of your annualized base salary, starting with the next annual LTI grant in 2020,
subject to the terms and guidelines in place at the time of grant and as
determined and approved by the Executive Compensation Committee. LTI awards will
be subject to the terms and conditions of the Gannett Co., Inc. 2015 Omnibus
Incentive Compensation Plan, as amended (the “Omnibus Plan”), and the pertinent
award

 

Mobile: 571.308.5571 Office: 703.854.3457 dharmon@gannett.com

Gannett Co., Inc. 7950 Jones Branch Drive McLean, VA 22107

 



agreements, which will be provided to you when the awards are granted.  There
shall be no changes to your LTI incentive compensation for 2019.

 

Supplemental Equity Award: In addition to the foregoing, you will be eligible
for a one-time award of restricted stock units with a grant-date value of
$250,000, contingent upon approval by the Executive Compensation Committee of
the amount and terms of the award. The award will have an effective grant date
of January 26, 2019 and will vest on a cliff-basis on June 1, 2020. The award
will be subject to the terms and conditions of the Omnibus Plan and a form of
award agreement to be approved by the Executive Compensation Committee in
connection with its approval thereof.



Benefits: Your benefits, including Paid Time Off (“PTO”) and seniority date,
will not change. You will be eligible for a tax and financial planning
reimbursement of up to $15,000 per year, travel insurance, and LifeLock identity
protection coverage paid for by Gannett, and you will continue to be eligible
for a grant of up to $10,000 from the Gannett Foundation to donate to eligible
organizations. Such executive benefits are subject to modification or
termination by the Executive Compensation Committee at any time and for any
reason.

   

Clawback Policy: You acknowledge and agree that the above-described compensation
is subject to Gannett’s Clawback Policy, dated as of December 9, 2015, as
revised on December 7, 2018, and as it may be further revised with retroactive
effect.

 

Confidentiality: You recognize and acknowledge that the confidential business
and technical information of Gannett Co., Inc. and its affiliates, including the
USA TODAY NETWORK (collectively, “Gannett”), which includes information relating
to financial statements, customer identities, potential customers, suppliers,
servicing methods, equipment, program strategies and information, databases and
information systems, analyses, digital products, profit margins or other
proprietary information used by Gannett, is a valuable, special and unique asset
of Gannett.  You shall not, at any time whether during the term or after the
termination of your employment with Gannett, use such information, or any part
thereof, or disclose such information to any person, firm, corporation,
association or other entity for any purpose other than for the benefit of
Gannett.

 



We look forward to having you continue with the company, in what we expect will
be a mutually rewarding relationship and productive experience. Should the terms
of the offer be acceptable, we would appreciate you confirming your agreement by
close of business on January 14, 2019. If you have questions, please let me
know.

  

Sincerely,

 

 (Graphic) [gannett190065.jpg]

Dave Harmon

Chief People Officer

 

Signed:

 

/s/ Kevin
Gentzel                                                             1/11/19

________________________________          ________________________

Kevin
Gentzel                                                                   Date

 